DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 and12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II (curtain attachment) and attachment species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the first two attachments means” are in addition to “a first attachment means”? It is unclear if two or three attachments are being recited on the hat. The examiner is interpreting claim 2 as requiring only two attachment means on the hat. 

Claim 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “positioned about 180 degrees apart from one another” would include or exclude. How close or far from 180 degrees do can the straps be and still read on the limitation?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richoux (US 5,075,903).
In regard to claim 1, Richoux teaches a hat (headgear: H) comprising a first attachment means and a detachable strap (strap 10: attached at 11 and 12: column 4, lines 23-32), wherein the detachable strap comprises a complementary attachment means (attachment means: 11, 12: column 4, lines 23-32), wherein the attachment means and the complementary attachment means are configured to fasten the detachable strap to the hat (column 4, lines 23-32), and wherein the detachable strap (strap: 20) is configured to fit under the chin of an infant when attached to the hat (see figure 5).  

 	In regard to claim 2, Richoux teaches wherein the hat comprises two first attachment means positioned on opposite sides of the hat (attachment means: 11, 12: column 4, lines 23-32).  

.  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonne (US 4,384,371).
In regard to claim 1, Sonne teaches a hat (bonnet: 10) comprising a first attachment means and a detachable strap (fastening device: 32 column 2, lines 50-55), wherein the detachable strap (chin strap: 30) comprises a complementary attachment means (fastening device: 32: column 2, lines 50-55), wherein the attachment means (32) and the complementary attachment means (32) are configured to fasten the detachable strap to the hat (see figures 1 and 2: column 2, lines 50-55), and wherein the detachable strap is configured to fit under the chin of an infant when attached to the hat (see figure 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonne in view of Scheer et al. (US 9,572,386).
 	Sonne teaches an infant hat as described above in claim 1. Sonne teaches the attachment means being Velcro, snap, button, or any other suitable fastening device (see column 2, lines 50-55). However, Sonne fails to teach the attachment means being magnets.
 	In regard to claims 4-5, Scheer et al. teaches an attachment means for garments (column 1, lines 6-7) wherein the first attachment means comprises a magnet of a first polarity and wherein the complementary attachment means comprises a magnet of a second polarity (see figure 4 showing different polarity as + and -), and wherein the first polarity is opposite to the second polarity and wherein one or both of the magnet of first polarity and the magnet of second polarity are coated or sealed with a corrosion-resistant material (column 4, lines 5-16 and column 6, lines 17-21).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment means of Sonne being magnets as taught by Scheer et al., since the attachment means of Sonne being magnets would provide an attachment means that are easy to attach and detach without having to manipulate the fasteners for attachment. .


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richoux in view of Scheer et al. (US 9,572,386).
 	Richoux teaches an infant hat as described above in claim 1. Richoux teaches the attachment means being Velcro, snap, button, or any other suitable fastening device (see column 4, lines 23-32). However, Richoux fails to teach the attachment means being magnets.
 	In regard to claims 4-5, Scheer et al. teaches an attachment means for garments (column 1, lines 6-7) wherein the first attachment means comprises a magnet of a first polarity and wherein the complementary attachment means comprises a magnet of a second polarity (see figure 4 showing different polarity as + and -), and wherein the first polarity is opposite to the second polarity and wherein one or both of the magnet of first polarity and the magnet of second polarity are coated or sealed with a corrosion-resistant material (column 4, lines 5-16 and column 6, lines 17-21).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment means of Richoux being magnets as taught by Scheer et al., since the attachment means of Richoux being magnets would provide an attachment means that are easy to attach and detach without having to manipulate the fasteners for attachment. Magnet attachment means are included as any other suitable fastening device (Scheer et al.: column 4, lines 39-46 and Richoux: column 4, lines 23-32).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonne and Scheer et al. as applied to claim 4 above, and further in view of Hus (US 2002/0178551).
 	Sonne and Scheer et al. fail to teach the magnets sealed laminate being specifically a plastic material and plastic is thermoplastic. 
 	In regard to claim 6, Hsu teaches a magnet sealed in a laminate, the laminate being a thermoplastic material (paragraph 0003 and 0014). 
	 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the laminate of Sonne and Scheer being a thermoplastic material as taught by Hsu, since the laminate of Sonne and Scheer being a thermoplastic material would provide a laminate that seals the magnets and protects them from corrosion, while being flexible and smooth.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richoux and Scheer et al. as applied to claim 4 above, and further in view of Hus (US 2002/0178551).
 	Richoux and Scheer et al. fail to teach the magnets sealed laminate being specifically a plastic material and plastic is thermoplastic. 
 	In regard to claim 6, Hsu teaches a magnet sealed in a laminate, the laminate being a thermoplastic material (paragraph 0003 and 0014). 
	 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the laminate of Richoux and Scheer being a thermoplastic material as taught by Hsu, since the laminate of Richoux and Scheer being a thermoplastic material would provide a laminate that seals the magnets and protects them from corrosion, while being flexible and smooth.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonne in view of Moylan (US 2015/0224033).
Sonne teaches an infant hat as described above in claim 1. Further, Sonne teaches the strap (30) being connected at one end to the bonnet and being removable attached at the opposite side of the bonnet (column 2, lines 50-55). However, Sonne fails to teach the hat being sewn at the fixed end.
 In regard to claim 11, Moylan teaches a strap attached to an infant hat, the strap can be removably or permanently attached by stitching and/or releasable fasteners (paragraph 0019).
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the fixed connection means of the strap of Sonne with the stitched/sewn attachment as taught by Moylan, since the strap of Sonne having a sewn/stitched connection means would provide a strap that is fixed at one end and removable at the opposite end so that the strap will not become displaced from the hat and lost, with the stitched end being inexpensive to manufacture and securely attached.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. It is noted that the cited prior art to Lark (US 1,508,702) and Hamaguchi (US 5,437,064) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/            Primary Examiner, Art Unit 3732